                                Case 6:18-bk-07371-KSJ                   Doc 1        Filed 11/29/18           Page 1 of 45

Fill in this information to identify your case:

United States Bankruptcy Court for the:

MIDDLE DISTRICT OF FLORIDA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/16
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Metro Finishes, L.L.C.

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  1515 Vassar Street
                                  Orlando, FL 32804
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Orange                                                          Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       www.metrofinishes.com


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                                 Case 6:18-bk-07371-KSJ                     Doc 1         Filed 11/29/18              Page 2 of 45
Debtor    Metro Finishes, L.L.C.                                                                       Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

                                          Chapter 11. Check all that apply:
                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,566,050 (amount subject to adjustment on 4/01/19 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                    Relationship
                                                  District                                When                              Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                               Case 6:18-bk-07371-KSJ                      Doc 1        Filed 11/29/18            Page 3 of 45
Debtor   Metro Finishes, L.L.C.                                                                    Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                              Case 6:18-bk-07371-KSJ                      Doc 1        Filed 11/29/18             Page 4 of 45
Debtor    Metro Finishes, L.L.C.                                                                   Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      November 28, 2018
                                                  MM / DD / YYYY


                             X   /s/ Charles Marklin                                                      Charles Marklin
                                 Signature of authorized representative of debtor                         Printed name

                                 Title




18. Signature of attorney    X   /s/ Jeffrey S. Ainsworth                                                  Date November 28, 2018
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Jeffrey S. Ainsworth 060769
                                 Printed name

                                 BransonLaw, PLLC
                                 Firm name

                                 1501 E. Concord Street
                                 Orlando, FL 32803
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     407 894 6834                  Email address      jeff@bransonlaw.com

                                 060769 FL
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
                                Case 6:18-bk-07371-KSJ                            Doc 1        Filed 11/29/18           Page 5 of 45




 Fill in this information to identify the case:

 Debtor name         Metro Finishes, L.L.C.

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                              12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          November 28, 2018                       X /s/ Charles Marklin
                                                                       Signature of individual signing on behalf of debtor

                                                                       Charles Marklin
                                                                       Printed name


                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                     Case 6:18-bk-07371-KSJ                        Doc 1         Filed 11/29/18                 Page 6 of 45


 Fill in this information to identify the case:
 Debtor name Metro Finishes, L.L.C.
 United States Bankruptcy Court for the: MIDDLE DISTRICT OF FLORIDA                                                                                   Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Auto Owners                                                     insurance                                                                                                  $5,950.49
 Insurance
 PO Box 740312
 Cincinnati, OH
 45274-0312
 Bank of America,                                                Credit card                                                                                              $18,095.19
 NA                                                              purchases
 PO Box 15796
 Wilmington, DE
 19886-5796
 BCA Studios                                                     Trade debt                                                                                                 $6,875.00
 3108 Winfield Street
 Orlando, FL 32810
 Capital Merchant                                                                       Disputed                                                                          $32,098.75
 Services, LLC
 116 Nassau Street
 Suite 804
 New York, NY 10038
 CFG Merchant                                                                           Disputed                                                                          $37,000.00
 Solutions, LLC
 180 Maiden Lane
 Floor 15
 New York, NY 10038
 Chrysler Capital                                                2016 Jeep Grand                                     $33,812.29                 $16,780.00                $17,032.29
 PO Box 660335                                                   Cherokee LTD
 Dallas, TX                                                      Vin #:
 75266-0335                                                      1C4RJEBG3GC33
                                                                 5872
 Creative Plaster                                                Trade debt                                                                                                 $5,234.00
 706 Pine Forest Trail
 E
 Port Orange, FL
 32127
 FCCI Insurance                                                  Insurance              Disputed                                                                          $54,949.70
 Group
 PO Box 405563
 Atlanta, GA
 30384-5563

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                     Case 6:18-bk-07371-KSJ                        Doc 1         Filed 11/29/18                 Page 7 of 45


 Debtor    Metro Finishes, L.L.C.                                                                             Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Financial Services                                                                     Disputed                                                                          $26,747.00
 1250 E Hallandale
 Beach Blvd
 Suite 409
 Hallandale, FL 33009
 Funding Metrics,                                                                       Disputed                                                                          $63,302.56
 LLC
 dba Lendini
 884 Town Center
 Drive
 Langhorne, PA
 19047
 Fundkite                                                                               Disputed                                                                          $30,722.78
 99 Pine Street
 17th Floor
 New York, NY 10005
 IPFS Corporation                                                                                                                                                           $4,966.22
 3522 Thomasville
 Road
 Suite 400
 Tallahassee, FL
 32309
 Kabbage                                                                                Disputed                                                                          $19,059.16
 1602 Lakeview
 Parkway
 Suite 100
 Villa Rica, GA 30180
 Kimberly Pember                                                 payroll                                                                                                    $5,221.84
 3201 Bon Air Drive
 Orlando, FL 32818
 Northstar                                                       Trade debt             Disputed                                                                          $20,000.00
 Demolition
 4496 35th Street
 Orlando, FL 32811
 On Deck                                                                                Disputed                                                                          $16,730.76
 1400 Broadway 25th
 New York, NY 10019
 Star Scenic Supply                                              Trade debt                                                                                               $11,365.52
 4493 36th Street W
 Orlando, FL 32811
 Suffolk Consulting                                                                     Disputed                                                                            $7,500.00
 Group
 80 Orville Drive
 Suite 100
 Bohemia, NY 11716
 Sunbelt Rentals                                                 Trade debt                                                                                               $53,135.80
 PO Box 409211
 Atlanta, GA 30384
 United Rentals                                                  Trade debt                                                                                               $12,137.12
 PO Box 100711
 Atlanta, GA 30384



Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                       Case 6:18-bk-07371-KSJ                                          Doc 1              Filed 11/29/18                         Page 8 of 45
 Fill in this information to identify the case:

 Debtor name            Metro Finishes, L.L.C.

 United States Bankruptcy Court for the:                       MIDDLE DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $           135,059.96

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $           135,059.96


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $            46,582.29


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $              1,106.54

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$           464,402.45


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $             512,091.28




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
                                Case 6:18-bk-07371-KSJ                      Doc 1      Filed 11/29/18           Page 9 of 45
 Fill in this information to identify the case:

 Debtor name         Metro Finishes, L.L.C.

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     Seacoast National Bank                                  Checking                        0541                                       $214.46



                    Bank of America, NA
           3.2.     - account is negative $11,692.15                        Checking                        4917                                             $0.00



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                        $214.46
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit

 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment


           8.1.     Palmas Resturant Fronter2                                                                                                        $7,490.00



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                               Case 6:18-bk-07371-KSJ                            Doc 1     Filed 11/29/18            Page 10 of 45

 Debtor         Metro Finishes, L.L.C.                                                              Case number (If known)
                Name



 9.        Total of Part 2.                                                                                                          $7,490.00
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                                 10,125.00    -                                0.00 = ....          $10,125.00
                                              face amount                             doubtful or uncollectible accounts



           11a. 90 days old or less:                                 10,650.00    -                                0.00 = ....          $10,650.00
                                              face amount                             doubtful or uncollectible accounts



           11a. 90 days old or less:                                 11,610.00    -                                0.00 = ....          $11,610.00
                                              face amount                             doubtful or uncollectible accounts



           11a. 90 days old or less:                                   600.00     -                                0.00 = ....              $600.00
                                              face amount                             doubtful or uncollectible accounts



           11a. 90 days old or less:                                 17,855.10    -                                0.00 = ....          $17,855.10
                                              face amount                             doubtful or uncollectible accounts



           11a. 90 days old or less:                                 10,335.00    -                                0.00 = ....          $10,335.00
                                              face amount                             doubtful or uncollectible accounts



           11a. 90 days old or less:                                  1,200.00    -                                0.00 = ....            $1,200.00
                                              face amount                             doubtful or uncollectible accounts



           11a. 90 days old or less:                                  1,455.00    -                                0.00 = ....            $1,455.00
                                              face amount                             doubtful or uncollectible accounts



           11a. 90 days old or less:                                 24,650.00    -                                0.00 = ....          $24,650.00
                                              face amount                             doubtful or uncollectible accounts



           11a. 90 days old or less:                                  1,375.40    -                                0.00 = ....            $1,375.40
                                              face amount                             doubtful or uncollectible accounts



           11a. 90 days old or less:                                   700.00     -                                0.00 = ....              $700.00
                                              face amount                             doubtful or uncollectible accounts




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                               Case 6:18-bk-07371-KSJ                       Doc 1     Filed 11/29/18        Page 11 of 45

 Debtor         Metro Finishes, L.L.C.                                                        Case number (If known)
                Name


 12.       Total of Part 3.                                                                                                        $90,555.50
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used   Current value of
                                                                              debtor's interest      for current value       debtor's interest
                                                                              (Where available)

 39.       Office furniture
           chairs, desks, tables, couches                                                   $0.00                                        $1,100.00



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Apple computer, telephone, answering
           machine                                                                          $0.00                                        $2,150.00



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                             $3,250.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                               Case 6:18-bk-07371-KSJ                       Doc 1     Filed 11/29/18        Page 12 of 45

 Debtor         Metro Finishes, L.L.C.                                                        Case number (If known)
                Name

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

            General description                                               Net book value of      Valuation method used   Current value of
            Include year, make, model, and identification numbers             debtor's interest      for current value       debtor's interest
            (i.e., VIN, HIN, or N-number)                                     (Where available)

 47.        Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

            47.1.    2016 Jeep Grand Cherokee LTD
                     Vin #: 1C4RJEBG3GC335872                                         $31,859.25     Kelly Blue Book                   $16,780.00


            47.2.    2015 Diamond trailer
                     Vin #: 53NBE1013F1033588                                               $0.00                                          $500.00


            47.3.    2017 Hyundai Tucsan SE
                     Vin #: KM8J23A47HU449791                                               $0.00                                      $12,770.00



 48.        Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
            floating homes, personal watercraft, and fishing vessels

 49.        Aircraft and accessories


 50.        Other machinery, fixtures, and equipment (excluding farm
            machinery and equipment)

 51.        Total of Part 8.                                                                                                       $30,050.00
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                               Net book value of      Valuation method used   Current value of
                                                                              debtor's interest      for current value       debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                               Case 6:18-bk-07371-KSJ                       Doc 1     Filed 11/29/18          Page 13 of 45

 Debtor         Metro Finishes, L.L.C.                                                       Case number (If known)
                Name



 61.        Internet domain names and websites
            metrofinishes.com                                                          Unknown                                            Unknown


            metrofinishes.net                                                          Unknown                                            Unknown


            marklinart.com                                                             Unknown                                            Unknown



 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property

 65.        Goodwill

 66.        Total of Part 10.                                                                                                                $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                              Current value of
                                                                                                                              debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)

 75.        Other contingent and unliquidated claims or causes of action of
            every nature, including counterclaims of the debtor and rights to
            set off claims

 76.        Trusts, equitable or future interests in property

 77.        Other property of any kind not already listed Examples: Season tickets,
            country club membership

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                               Case 6:18-bk-07371-KSJ                       Doc 1     Filed 11/29/18       Page 14 of 45

 Debtor         Metro Finishes, L.L.C.                                                       Case number (If known)
                Name



           air compressor, scaffolding, ladders, tools                                                                          $3,500.00




 78.       Total of Part 11.                                                                                                 $3,500.00
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                       page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
                                  Case 6:18-bk-07371-KSJ                                 Doc 1            Filed 11/29/18               Page 15 of 45

 Debtor          Metro Finishes, L.L.C.                                                                              Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                 $214.46

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                   $7,490.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                     $90,555.50

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                            $3,250.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                      $30,050.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                    $3,500.00

 91. Total. Add lines 80 through 90 for each column                                                            $135,059.96           + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $135,059.96




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
                                 Case 6:18-bk-07371-KSJ                          Doc 1          Filed 11/29/18       Page 16 of 45
 Fill in this information to identify the case:

 Debtor name         Metro Finishes, L.L.C.

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1   Chrysler Capital                               Describe debtor's property that is subject to a lien                   $33,812.29                $16,780.00
       Creditor's Name                                2016 Jeep Grand Cherokee LTD
                                                      Vin #: 1C4RJEBG3GC335872
       PO Box 660335
       Dallas, TX 75266-0335
       Creditor's mailing address                     Describe the lien
                                                      Auto Loan
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       4/26/2016                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       3655
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   Hyundai Finance                                Describe debtor's property that is subject to a lien                   $12,770.00                $12,770.00
       Creditor's Name                                2017 Hyundai Tucsan SE
                                                      Vin #: KM8J23A47HU449791
       1150 N. Orlando Avenue
       Winter Park, FL 32789
       Creditor's mailing address                     Describe the lien
                                                      Auto Loan
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       8/20/2017                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       4579
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                               Case 6:18-bk-07371-KSJ                     Doc 1         Filed 11/29/18              Page 17 of 45
 Debtor       Metro Finishes, L.L.C.                                                             Case number (if know)
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.           $46,582.29

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                  Case 6:18-bk-07371-KSJ                            Doc 1           Filed 11/29/18                 Page 18 of 45
 Fill in this information to identify the case:

 Debtor name         Metro Finishes, L.L.C.

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                                            Check if this is an
                                                                                                                                                            amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                            12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                              Total claim            Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       $1,106.54     $1,106.54
           IRS                                                       Check all that apply.
           PO Box 7346                                                  Contingent
           Philadelphia, PA 19101                                       Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
           2018                                                      payroll taxes
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                     $1,124.04
           Aflac                                                                       Contingent
           1932 Wynnton Road                                                           Unliquidated
           Columbus, GA 31999                                                          Disputed
           Date(s) debt was incurred  10/31/2018                                   Basis for the claim:     insurance
           Last 4 digits of account number XE60
                                                                                   Is the claim subject to offset?           No   Yes

 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                     $5,950.49
           Auto Owners Insurance                                                       Contingent
           PO Box 740312                                                               Unliquidated
           Cincinnati, OH 45274-0312                                                   Disputed
           Date(s) debt was incurred 7/25/2018
                                                                                   Basis for the claim:     insurance
           Last 4 digits of account number 0896
                                                                                   Is the claim subject to offset?           No   Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                               page 1 of 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                   37780                                            Best Case Bankruptcy
                               Case 6:18-bk-07371-KSJ                         Doc 1          Filed 11/29/18                 Page 19 of 45
 Debtor       Metro Finishes, L.L.C.                                                                  Case number (if known)
              Name

 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $18,095.19
          Bank of America, NA                                                   Contingent
          PO Box 15796                                                          Unliquidated
          Wilmington, DE 19886-5796                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Credit card purchases
          Last 4 digits of account number       9278
                                                                             Is the claim subject to offset?     No       Yes

 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,875.00
          BCA Studios                                                           Contingent
          3108 Winfield Street                                                  Unliquidated
          Orlando, FL 32810                                                     Disputed
          Date(s) debt was incurred      10/18/2018                          Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $32,098.75
          Capital Merchant
          Services, LLC                                                         Contingent
          116 Nassau Street                                                     Unliquidated
          Suite 804                                                             Disputed
          New York, NY 10038
                                                                             Basis for the claim:
          Date(s) debt was incurred      9/7/2018
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $37,000.00
          CFG Merchant Solutions, LLC                                           Contingent
          180 Maiden Lane                                                       Unliquidated
          Floor 15
                                                                                Disputed
          New York, NY 10038
                                                                             Basis for the claim:
          Date(s) debt was incurred 9/5/2018
          Last 4 digits of account number 7216                               Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,730.72
          Charles Marklin                                                       Contingent
          1644 Crestwood Drive                                                  Unliquidated
          Orlando, FL 32804                                                     Disputed
          Date(s) debt was incurred November, 2018
                                                                             Basis for the claim:    payroll wages
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,234.00
          Creative Plaster                                                      Contingent
          706 Pine Forest Trail E                                               Unliquidated
          Port Orange, FL 32127                                                 Disputed
          Date(s) debt was incurred 10/18/2018
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $54,949.70
          FCCI Insurance Group                                                  Contingent
          PO Box 405563                                                         Unliquidated
          Atlanta, GA 30384-5563
                                                                                Disputed
          Date(s) debt was incurred 2017-2018
                                                                             Basis for the claim:    Insurance
          Last 4 digits of account number 5101
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 2 of 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 6:18-bk-07371-KSJ                         Doc 1          Filed 11/29/18                 Page 20 of 45
 Debtor       Metro Finishes, L.L.C.                                                                  Case number (if known)
              Name

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $26,747.00
          Financial Services                                                    Contingent
          1250 E Hallandale Beach Blvd                                          Unliquidated
          Suite 409
                                                                                Disputed
          Hallandale, FL 33009
                                                                             Basis for the claim:
          Date(s) debt was incurred 5/8/2018
          Last 4 digits of account number 7058                               Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $63,302.56
          Funding Metrics, LLC                                                  Contingent
          dba Lendini                                                           Unliquidated
          884 Town Center Drive
                                                                                Disputed
          Langhorne, PA 19047
                                                                             Basis for the claim:
          Date(s) debt was incurred 8/13/2018
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $30,722.78
          Fundkite                                                              Contingent
          99 Pine Street                                                        Unliquidated
          17th Floor
                                                                                Disputed
          New York, NY 10005
                                                                             Basis for the claim:
          Date(s) debt was incurred      10/12/2018
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,966.26
          Hunter Warfield                                                       Contingent
          4645 S. Lakeshore Drive                                               Unliquidated
          # 11
                                                                                Disputed
          Tempe, AZ 85282-7152
                                                                             Basis for the claim:
          Date(s) debt was incurred 2016-2018
          Last 4 digits of account number 0384                               Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,966.22
          IPFS Corporation                                                      Contingent
          3522 Thomasville Road                                                 Unliquidated
          Suite 400                                                             Disputed
          Tallahassee, FL 32309
                                                                             Basis for the claim:
          Date(s) debt was incurred 7/25/2018
          Last 4 digits of account number 3337                               Is the claim subject to offset?     No       Yes


 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,068.40
          Juan Subira                                                           Contingent
          3162 S. Bumby Avenue                                                  Unliquidated
          Orlando, FL 32806                                                     Disputed
          Date(s) debt was incurred November 2018
                                                                             Basis for the claim:    skilled trade services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $19,059.16
          Kabbage                                                               Contingent
          1602 Lakeview Parkway                                                 Unliquidated
          Suite 100
                                                                                Disputed
          Villa Rica, GA 30180
                                                                             Basis for the claim:
          Date(s) debt was incurred 10/4/2018
          Last 4 digits of account number 0599                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 3 of 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 6:18-bk-07371-KSJ                         Doc 1          Filed 11/29/18                 Page 21 of 45
 Debtor       Metro Finishes, L.L.C.                                                                  Case number (if known)
              Name

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $265.97
          Kevin Gerlach                                                         Contingent
          706 Pine Forest Trail E                                               Unliquidated
          Port Orange, FL 32127                                                 Disputed
          Date(s) debt was incurred November 2018
                                                                             Basis for the claim:    payroll
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,221.84
          Kimberly Pember                                                       Contingent
          3201 Bon Air Drive                                                    Unliquidated
          Orlando, FL 32818                                                     Disputed
          Date(s) debt was incurred      November, 2018                      Basis for the claim:    payroll
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,467.43
          Lanco Paints & Coatings                                               Contingent
          600 Mid Florida Drive                                                 Unliquidated
          Orlando, FL 32824                                                     Disputed
          Date(s) debt was incurred 8/29/2018
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number 0044
                                                                             Is the claim subject to offset?     No       Yes

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $150.00
          McGuckin's Custom Metal Crea                                          Contingent
          3813 Bradley Avenue                                                   Unliquidated
          Orlando, FL 32839                                                     Disputed
          Date(s) debt was incurred 11/12/2018
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $20,000.00
          Northstar Demolition                                                  Contingent
          4496 35th Street                                                      Unliquidated
          Orlando, FL 32811
                                                                                Disputed
          Date(s) debt was incurred  6/7/2018
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number 3958
                                                                             Is the claim subject to offset?     No       Yes

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,915.44
          Northwestern Mutual                                                   Contingent
          720 E. Wisconsin Avenue                                               Unliquidated
          Milwaukee, WI 53202                                                   Disputed
          Date(s) debt was incurred 10/10/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 2403
                                                                             Is the claim subject to offset?     No       Yes

 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $16,730.76
          On Deck                                                               Contingent
          1400 Broadway 25th                                                    Unliquidated
          New York, NY 10019
                                                                                Disputed
          Date(s) debt was incurred  11/28/2017
                                                                             Basis for the claim:
          Last 4 digits of account number 2740
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 4 of 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 6:18-bk-07371-KSJ                         Doc 1          Filed 11/29/18                 Page 22 of 45
 Debtor       Metro Finishes, L.L.C.                                                                  Case number (if known)
              Name

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,375.46
          Orlando Utility Commission                                            Contingent
          PO Box 31329                                                          Unliquidated
          Tampa, FL 33631-3329                                                  Disputed
          Date(s) debt was incurred 9/11/2018
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number 2773
                                                                             Is the claim subject to offset?     No       Yes

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,471.00
          PPG Architectural Finishes                                            Contingent
          PO Box 536864                                                         Unliquidated
          Atlanta, GA 30353                                                     Disputed
          Date(s) debt was incurred 7/18/2018
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number 1498
                                                                             Is the claim subject to offset?     No       Yes

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,008.00
          Probity Services, LLC                                                 Contingent
          4860 Rockvale Drive                                                   Unliquidated
          Kissimmee, FL 34758                                                   Disputed
          Date(s) debt was incurred November 2018
                                                                             Basis for the claim:    skilled trade services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,259.75
          RedOwl Designs, Inc.                                                  Contingent
          200 Carriage Hill Drive                                               Unliquidated
          Casselberry, FL 32707                                                 Disputed
          Date(s) debt was incurred November 2018
                                                                             Basis for the claim:    skilled trade services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,138.50
          Robert Jones                                                          Contingent
          122 N. Main Street                                                    Unliquidated
          Winter Garden, FL 34787                                               Disputed
          Date(s) debt was incurred November 2018
                                                                             Basis for the claim:    skilled trade services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,242.60
          Robert Quattry                                                        Contingent
          111 W. Winter Park Street                                             Unliquidated
          Orlando, FL 32804                                                     Disputed
          Date(s) debt was incurred November 2018
                                                                             Basis for the claim:    skilled trade services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,808.22
          Sammy Quattry                                                         Contingent
          1434 W. New Hampshire Street                                          Unliquidated
          Orlando, FL 32804                                                     Disputed
          Date(s) debt was incurred November 2018
                                                                             Basis for the claim:    skilled trade services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 5 of 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 6:18-bk-07371-KSJ                         Doc 1          Filed 11/29/18                 Page 23 of 45
 Debtor       Metro Finishes, L.L.C.                                                                  Case number (if known)
              Name

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $218.64
          Spectrum / BrightHouse                                                Contingent
          PO Box 790450                                                         Unliquidated
          Saint Louis, MO 63179-0450                                            Disputed
          Date(s) debt was incurred 9/13/2018
                                                                             Basis for the claim:    Cable/Internet
          Last 4 digits of account number 2701
                                                                             Is the claim subject to offset?     No       Yes

 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $11,365.52
          Star Scenic Supply                                                    Contingent
          4493 36th Street W                                                    Unliquidated
          Orlando, FL 32811                                                     Disputed
          Date(s) debt was incurred  10/25/2018                              Basis for the claim:    Trade debt
          Last 4 digits of account number 2178
                                                                             Is the claim subject to offset?     No       Yes

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,500.00
          Suffolk Consulting Group                                              Contingent
          80 Orville Drive                                                      Unliquidated
          Suite 100
                                                                                Disputed
          Bohemia, NY 11716
                                                                             Basis for the claim:
          Date(s) debt was incurred 10/19/2018
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $53,135.80
          Sunbelt Rentals                                                       Contingent
          PO Box 409211                                                         Unliquidated
          Atlanta, GA 30384                                                     Disputed
          Date(s) debt was incurred  8/28/2018                               Basis for the claim:    Trade debt
          Last 4 digits of account number 5766
                                                                             Is the claim subject to offset?     No       Yes

 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $179.84
          T-Mobile                                                              Contingent
          PO Box 37380                                                          Unliquidated
          Albuquerque, NM 87176-7380                                            Disputed
          Date(s) debt was incurred 11/4/2018
                                                                             Basis for the claim:    utility
          Last 4 digits of account number 7236
                                                                             Is the claim subject to offset?     No       Yes

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $355.00
          The College Park Printing Co                                          Contingent
          4353 Edgewater Drive                                                  Unliquidated
          Suite 500                                                             Disputed
          Orlando, FL 32804
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred 10/9/2018
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,027.29
          The Sherwin-Williams Company                                          Contingent
          2800 Century Parkway NE                                               Unliquidated
          Suite 960                                                             Disputed
          Atlanta, GA 30345
                                                                             Basis for the claim:    supplies
          Date(s) debt was incurred 6/21/2018
          Last 4 digits of account number 8153                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 6 of 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                               Case 6:18-bk-07371-KSJ                         Doc 1          Filed 11/29/18                  Page 24 of 45
 Debtor       Metro Finishes, L.L.C.                                                                  Case number (if known)
              Name

 3.38      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.             $12,137.12
           United Rentals                                                       Contingent
           PO Box 100711                                                        Unliquidated
           Atlanta, GA 30384                                                    Disputed
           Date(s) debt was incurred  11/15/2017                             Basis for the claim:    Trade debt
           Last 4 digits of account number 9495
                                                                             Is the claim subject to offset?         No     Yes

 3.39      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $285.00
           Westbrook Service Co.                                                Contingent
           1411 S. Orange Blosson Trail                                         Unliquidated
           Orlando, FL 32805                                                    Disputed
           Date(s) debt was incurred 10/17/2018
                                                                             Basis for the claim:    services
           Last 4 digits of account number 5636
                                                                             Is the claim subject to offset?         No     Yes

 3.40      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $1,253.00
           WoodChuck Industries                                                 Contingent
           3868 Bengert Street                                                  Unliquidated
           Orlando, FL 32808                                                    Disputed
           Date(s) debt was incurred 10/24/2018
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the        Last 4 digits of
                                                                                                      related creditor (if any) listed?              account number, if
                                                                                                                                                     any
 4.1       Eric Salomon, Esquire
           1330 Avenue of the Americas                                                                Line     3.11
           Suite 23A
                                                                                                             Not listed. Explain
           New York, NY 10019

 4.2       Law Offices of
           Jacob Verstanding, PLLC                                                                    Line     3.12
           1459 East 13th Street
                                                                                                             Not listed. Explain
           Brooklyn, NY 11230

 4.3       MCa Recovery, LLC
           Christopher Castro, Esquire                                                                Line     3.5
           17 State Street
                                                                                                             Not listed. Explain
           Suite 4000
           New York, NY 10004

 4.4       Park Avenue Recovery
           104 E. 25th Street                                                                         Line     3.6
           Floor 10
                                                                                                             Not listed. Explain
           New York, NY 10010


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                          Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.          $                       1,106.54
 5b. Total claims from Part 2                                                                            5b.    +     $                     464,402.45



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 7 of 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                               Case 6:18-bk-07371-KSJ                         Doc 1       Filed 11/29/18           Page 25 of 45
 Debtor       Metro Finishes, L.L.C.                                                              Case number (if known)
              Name


 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.     $               465,508.99




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 8 of 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                               Case 6:18-bk-07371-KSJ                     Doc 1     Filed 11/29/18           Page 26 of 45
 Fill in this information to identify the case:

 Debtor name         Metro Finishes, L.L.C.

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.1.        State what the contract or                   Commercial Building
             lease is for and the nature of               Lease Ends: February
             the debtor's interest                        28, 2019

                  State the term remaining                3 months                   Fletcher Investment
                                                                                     Properties, LLC
             List the contract number of any                                         2501 Modac Trail
                   government contract                                               Winter Park, FL 32789-0910


 2.2.        State what the contract or                   Vehicle Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Hyundai Finance
             List the contract number of any                                         1150 N. Orlando Avenue
                   government contract                                               Winter Park, FL 32789


 2.3.        State what the contract or                   Contract
             lease is for and the nature of
             the debtor's interest
                                                                                     The Whiting-Turner
                  State the term remaining                                           Contracting Company
                                                                                     135 W. Central Blvd.
             List the contract number of any                                         Suite 840
                   government contract


 2.4.        State what the contract or                   Contract
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Walt Disney Imagineering
             List the contract number of any                                         1365 Avenue of the Stars
                   government contract                                               Orlando, FL 32830




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                               Case 6:18-bk-07371-KSJ                    Doc 1      Filed 11/29/18        Page 27 of 45
 Fill in this information to identify the case:

 Debtor name         Metro Finishes, L.L.C.

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:
    2.1                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code


    2.2                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code


    2.3                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code


    2.4                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code




Official Form 206H                                                           Schedule H: Your Codebtors                                       Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                               Case 6:18-bk-07371-KSJ                         Doc 1         Filed 11/29/18             Page 28 of 45



 Fill in this information to identify the case:

 Debtor name         Metro Finishes, L.L.C.

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/16
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                               $196,060.00
       From 1/01/2018 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                              $-134,940.00
       From 1/01/2017 to 12/31/2017
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425. (This amount may be adjusted on 4/01/19
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.1.
               1st Global Capital Financial Serv.                          See attached                     $10,588.55           Secured debt
               1250 E. Hollandale Beach Blvd.                              list.                                                 Unsecured loan repayments
               Suite 409
                                                                                                                                 Suppliers or vendors
               Hallandale, FL 33009
                                                                                                                                 Services
                                                                                                                                 Other



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                               Case 6:18-bk-07371-KSJ                         Doc 1         Filed 11/29/18             Page 29 of 45
 Debtor       Metro Finishes, L.L.C.                                                                    Case number (if known)



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.2.
               Capital Merchant Services                                   See attached                     $12,475.00           Secured debt
               116 Nassau Street                                           list.                                                 Unsecured loan repayments
               Suite 804
                                                                                                                                 Suppliers or vendors
               New York, NY 10038
                                                                                                                                 Services
                                                                                                                                 Other


       3.3.
               CFG Merchant Solutions, LLC                                 See attached                     $17,523.00           Secured debt
               180 Maiden Lane                                             list.                                                 Unsecured loan repayments
               Floor 15
                                                                                                                                 Suppliers or vendors
               New York, NY 10038
                                                                                                                                 Services
                                                                                                                                 Other


       3.4.
               Funding Metrics, LLC                                        See attached                     $20,550.24           Secured debt
               dba Lendini                                                 list.                                                 Unsecured loan repayments
               884 Town Center Drive
                                                                                                                                 Suppliers or vendors
               Langhorne, PA 19047
                                                                                                                                 Services
                                                                                                                                 Other


       3.5.
               AKF, Inc. dba Fundkite                                      See attached                     $14,521.39           Secured debt
               88 Pine Street                                              list.                                                 Unsecured loan repayments
               17th Floor
                                                                                                                                 Suppliers or vendors
               New York, NY 10005
                                                                                                                                 Services
                                                                                                                                 Other


       3.6.
               Kabbage                                                     9/24/2018                          $4,162.09          Secured debt
               1602 Lakeview Parkway                                                                                             Unsecured loan repayments
               Suite 100
                                                                                                                                 Suppliers or vendors
               Villa Rica, GA 30180
                                                                                                                                 Services
                                                                                                                                 Other


       3.7.
               On Deck                                                     See attached                       $2,756.81          Secured debt
               1400 Broadway 25th                                          list.                                                 Unsecured loan repayments
               New York, NY 10019
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.8.
               Suffolk Consulting Group                                    See attached                     $12,500.00           Secured debt
               80 Orville Drive                                            list.                                                 Unsecured loan repayments
               Suite 100                                                                                                         Suppliers or vendors
               Bohemia, NY 11716
                                                                                                                                 Services
                                                                                                                                 Other




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                             Case 6:18-bk-07371-KSJ                                     Doc 1           Filed 11/29/18                    Page 30 of 45
r


                                                                          Section 5 - Statement of Financial Affairs
    If you have no information to report for a question, check the "NONE" box.

    1.                   Gross revenue from business
    1 NONE
                                                                                                                    Gross revenue                     Source of revenue
     Period (beginning and ending dates of fiscal year)                                                             (before deductions
                                                                                                                    and exclusions)
    From the beginning of                                   From                   to Filing Date                                                     [S Operating a business
    the fiscal year to filing
                                                                                                                                                      ,other ____
    date:
     For prior year:                                        From                   to                                                                 r::: Operating a business
                                                                                                                                                      1Other ____
    For the year before                                     From                   to                                                                 R" Operating a business
    that:                                                                                                                                             1Other ____

    2.                   Non-business revenue
    Non-business revenue may include interest, dividends, money collected from lawsuits, and royalties.
    � NONE
                                                                                                                    Gross revenue                     Source of revenue
     Period (beginning and ending dates of fiscal year)                                                             (before deductions
                                                                                                                    and exclusions)
    From the beginning of                                   From                   to Filing Date
    the fiscal year to filing
    date:
     For prior year:                                        From                   to
     For the year before                                    From                   to
     that:


    3.       Payments to creditors
    List each creditor to whom you paid a total of $6,425 or more within the last 90 days.
    1 NONE
                     Name and address of creditor                                       Dates of payments                   Amount Paid                            Reasons for payment
                                                                                                                                                                   (Check all that apply)


                                                                                                                                      ..
     1':>-             1__.\p','ll (40,-lc,)\                    ;-,.,,i-,,._,\                                             )l·• L •         <") ')        1 Secured debt
                   .; t \ v \t l ('"�                                                                                                        ,, .          � Unsecured loan repayments
                                                                                                                            ')_;
     Il ) �                 l 'i �-\             \, · \i·   ' ·o I< ' � "'- ""I                                                                            1 Suppliers or vendors
                   �..., \,>,:'\       �,(        -\"� \                                            i
                                                                                            ' \l. I \                           ...,�         _J �
                                                                                                                                                           1 Services
                                                                                                                                          •. -
                                                                                                               .�
                                                 'le: � .;. �,, .-� -; -....,Lc,                                                                           1 Other:
     \- '1 I.I � ,,                ,.. j     I
                                                                                           '<I-�.)\,:                        ·.:x�    1 . .., J

                                                                                                 ., \                        ·., .... 1- '"]
                     Name and address of creditor                                       Dates of payments                   Amount Paid                            Reasons for payment
                                                                                                                                                                   (Check all that apply)
         ,'    J.-\c-\ /l-1(,C�1q•1 1                            s,,,l        S                                                                            1 Secured debt
              1
              i\
                                                                                                                                                           �(Unsecured loan repayments
         \ \(; i,• •I·;-_, 1) 1,I �, 1
                                                                                            t \ I "L \ \ c-­                                               1 Suppliers or vendors
          -I                :: '\
                                                                                                                                                           1 Services
              ,.                                                                            I
                                                                                           j I j \ .�                                                      1 Other:

                                                                                           - 11-1 \ 1 �

                                                                                                                             L �C            )'.."'

                                                                                            • I .          •
                                                                                                   �   I (                     )..,   .,;,._"' )'-'


                                                                                                                                                                                            Page 20
                                                                                                 I·; . I I<
    Cop'J1"1ght (c} 1996-2017 Best Caso, LLC - www.bestcase.com
                                                                                            ·j

                                                                                                "i I
                                                                                                   2 1 \       (
                Case 6:18-bk-07371-KSJ                Doc 1               Filed 11/29/18   Page 31 of 45



Section 5 - Statement of financial Affairs
3. Payments to creditors
Name and address of creditor              Date of payments                   Amount Paid    Reasons for payment
1st Global Capital Financial Services     9/4/18                             302.53
1250 East Hallandale Beach Blvd, Ste      9/5/18'                            302.53
409, Hallandale Beach, FL 33009           9/6/18                             302.53         Unsecured loan
                                          9/7/18                             302.53         repayments
                                          9/10/18                             302.53
                                          9/11/18                             302.53
                                          9/12/18                             302.53
                                          9/13/18                             302.53
                                          9/14/18,                            302.53
                                          9/17/18                             302.53
                                          9/18/181                            302.53
                                          9/19/18,                            302.53
                                          9/20/18:                    9/21/18 302.53
                                                                              302.53
                                          9/24/18 1                          302.53
                                          9/25/18                            302.53
                                          9/26/18                            302.53
                                          9/27/18                            302.53
                                          9/28/18     I
                                                                             302.53
                                          10/1/18     ;
                                                       i
                                                                             302.53
                                          10/2/18                            302.53
                                          10/3/18         I
                                                                             302.53
                                          10/4/18                            302.53
                                          10/5/18                            302.53
                                          10/9/18                             302.53
                                          10/10/1�                            302.53
                                          10/11/18                            302.53
                                          10/12/18                            302.53
                                          10/15/18,                           302.53
                                          10/16/18'                           302.53
Capital Merchant Services LLC             9/24/18                             499.00
116 Nassau St, Ste 804, New York, NY      9/25/18 1                           499.00
10038 I                                   9/26/18                             499.00
MCA Recovery LLC Christopher Castro       9/27/ 18                            499.00
Esq 17 State St, Ste 4000, New York, NY   9/28/18                             499.00        Unsecured loan
10004                                                                                       repayments
                                          10/1/18                             499.00
                                          10/2/18                             499.00
                                          10/3/18             I               499.00
                                          10/4/18                             499.00
                                          10/5/18                             499.00
                                          10/9/18                             499.00
                                          10/10/16                            441'1.00
                                          10/11/18                I           499.00
                                          10/12/18                I
                                                                              499.00
                                          10/15/18                            499.00
                                          10/16/18                            499.00
                                Case 6:18-bk-07371-KSJ             Doc 1   Filed 11/29/18   Page 32 of 45
            ;.
;   ----,



                                                         9/7/18              649.00
             CFG Merchant Solutions LLC                  9/10/18             649.00
             180 Maiden Lane, FL 15, New York, NY        9/11/18             649.00
             10038 /                  Park Ave           9/12/18             649.00
             Recovery 104 E 25th St, 10th Fl, New        9/13/18             649.00          Unsecured loan
             York, NY 10010                              9/14/18             649.00          repayments
                                                         9/17/18             649.00
                                                         9/18/18             649.00
                                                         9/19/18             649.00
                                                         9/20/18             649.00
                                                         9/21/18             649.00
                                                         9/24/18             649.00
                                                         9/25/18             649.00
                                                         9/26/18             649.00
                                                         9/27/18             649.00
                                                         9/28/18             649.00
                                                         10/1/18             649.00
                                                         10/2/18             649.00
                                                         10/3/18             649.00
                                                         10/4/18             649.00
                                                         10/5/18             649.00
                                                         10/9/18             649.00
                                                         10/10/18            649.00
                                                         10/11/18            649.00
                                                         10/12/18            649.00
                                                         10/15/18            649.00
                                                         10/16/18            649.00
                 Funding Metrics LLC dba Lendini     ·   8/27/18             570.84
                 884 Town Center Drive, Langhorne, PA    8/28/18             570.84
                 19047 I        Eric Solomon Esq         8/29/18             570.84
                 1330 Avenue of the Americas, Suite      8/30/18             570.84          Unsecured loan
                 23A, New York, NY 10019                 8/31/18             570.84          repayments
                                                         9/4/18              570.84
                                                         9/4/18              570.84
                                                         9/5/18              570.84
                                                         9/6/18              570.84
                                                         9/7/18              570.84
                                                         9/10/18             570.84
                                                         9/11/18             570.84
                                                         9/12/18             570.84
                                                         9/13/18             570.84
                                                         9/14/18             570.84
                                                         9/17/18             570.84
                                                         9/18/18             570.84
                                                         9/19/18             570.84
                                                         9/20/18             570.84
                                                         9/21/18             570.84
                Case 6:18-bk-07371-KSJ             Doc 1                        Filed 11/29/18   Page 33 of 45
                                                                                                                   ...
                                                                                                                         """'\



                                       9/24/18:                                   570.84
                                       9/25/18                                    570.84
                                       9/26/18                                    570.84
                                       9/27/18    i,                              570.84
                                       9/28/18                                    570.84
                                       1011118                                    570.84
                                       10/2/18                                    570.84
                                       10/3/18                                    570.84
                                       10/4/18         !                          570.84
                                       10/5/18                                    570.84
                                                       1




                                        10/9/18               570.84
                                        10/10/181             570.84
                                        10/11/18              570.84
                                        10/l 2/l 8i           570.84
                                        10/15/18              570.84
                                        10/16/18,             570.84
AKF Inc dba FundKite                    10/17/181             1477.12
88 Pine St, 17th Fl, New York, NY 10005 10/18/18              1477.12
/ The Law Offices of Jacob Verstandig 10/29/18                11567.15
PLLC 1459 East 13th St, Brooklyn, NY                          pending          Unsecured loan
                                                           I
                                                           I,




11230                                                                          repayments
Kabbage                                             9/24/2018  !       4162.09
1602 Lakeview Parkway, Ste 100, Villa                                          Unsecured loan
Rica, GA 30180 / Branton Law Firm                                              repayments
On Deck                                 8/29/18               2788.46
                                                                   I




1400 Broadway, 25th Fl, New York, NY 9/5/18                   2788.46
10018                                   9/12/18               2788.46
                                        9/19/18               2788.46
                                        9/26/18               2788.46
                                        10/3/18               2788.46
                                                                       I


                                                                       I

                                                                               Unsecured loan
                                        10/10/18              2788.46          repayments
On Deck                                8/29/18                                    393.83
1400 Broadway, 25th Fl, New York, NY   9/5/18                                     393.83
10019                                  9/12/18                                    393.83
                                       9/19/18                                    393.83
                                       9/26/18                                    393.83
                                       10/3/18                                    393.83          Unsecured loan
                                       10/10/18                                   393.83          repayments
Suffolk Consulting Group               10/22/18                                   4000.00
80 Orville Dr, Ste 100, Bohemia, NY    11/1/18                                    4000.00
11716                                  11/9/18                                    4000.00
                                                                           I




                                       11/16/18                                   500.00
                                                                            I
                                                                                                  Services
                               Case 6:18-bk-07371-KSJ                          Doc 1        Filed 11/29/18             Page 34 of 45
 Debtor       Metro Finishes, L.L.C.                                                                      Case number (if known)



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,425. (This amount
   may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                           Dates                   Total amount of value        Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                  Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                 Amount
                                                                                                                               taken
       Capital Merchant Services, LLC                            UCC Lien on customer                                          10/30/2018                 $10,275.00
       116 Nassau Street                                         Last 4 digits of account number:     3076
       Suite 804
       New York, NY 10038

       AKF, Inc. dba Fundkite                                    frozen bank account                                           10/29/2018                 $11,567.15
       88 Pine Street                                            Last 4 digits of account number:     4917
       17th Floor
       New York, NY 10005


 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                Status of case
               Case number                                                                  address
       7.1.                                                      Garnishment                                                             Pending
               2018-10998
                                                                                                                                         On appeal
                                                                                                                                         Concluded


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                               Case 6:18-bk-07371-KSJ                            Doc 1         Filed 11/29/18            Page 35 of 45
 Debtor        Metro Finishes, L.L.C.                                                                       Case number (if known)



9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

                Recipient's name and address                     Description of the gifts or contributions                  Dates given                        Value


 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                   Dates of loss         Value of property
       how the loss occurred                                                                                                                                   lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                 Who was paid or who received                        If not money, describe any property transferred           Dates               Total amount or
                 the transfer?                                                                                                                              value
                 Address

12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                   Dates transfers           Total amount or
                                                                                                                         were made                          value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

                Who received transfer?                           Description of property transferred or                     Date transfer          Total amount or
                Address                                          payments received or debts paid in exchange                was made                        value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                 Address                                                                                                     Dates of occupancy
                                                                                                                             From-To
       14.1.     1644 Crestwood Drive                                                                                        7/6/2006-3/11/2017
                 Orlando, FL 32804

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                               Case 6:18-bk-07371-KSJ                         Doc 1         Filed 11/29/18             Page 36 of 45
 Debtor      Metro Finishes, L.L.C.                                                                     Case number (if known)




 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                        Nature of the business operation, including type of services           If debtor provides meals
                                                                 the debtor provides                                                    and housing, number of
                                                                                                                                        patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                    Last 4 digits of         Type of account or          Date account was              Last balance
               Address                                           account number           instrument                  closed, sold,             before closing or
                                                                                                                      moved, or                          transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


           None

       Depository institution name and address                       Names of anyone with                 Description of the contents            Do you still
                                                                     access to it                                                                have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


           None

       Facility name and address                                     Names of anyone with                 Description of the contents            Do you still
                                                                     access to it                                                                have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                               Case 6:18-bk-07371-KSJ                         Doc 1         Filed 11/29/18             Page 37 of 45
 Debtor      Metro Finishes, L.L.C.                                                                     Case number (if known)




21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None

       Owner's name and address                                      Location of the property             Describe the property                                      Value
       Ballard Finishes                                              1515 Vassar Street                   wood panels                                           $1,500.00
       6132 Lake Lizzie Drive                                        Orlando, FL 32804
       Saint Cloud, FL 34771


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                               Case 6:18-bk-07371-KSJ                         Doc 1         Filed 11/29/18             Page 38 of 45
 Debtor      Metro Finishes, L.L.C.                                                                     Case number (if known)



              None

       Name and address                                                                                                                 Date of service
                                                                                                                                        From-To
       26a.1.       Kimberly Pembor                                                                                                     1/1/2012 - Present
                    3201 Bon Air Drive
                    Orlando, FL 32804

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Kimberly Pembor                                                                          Books kept in office.
                    1515 Vassar Street
                    Orlando, FL 32804

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address
       26d.1.       1st Global Capital Financial Serv.
                    1250 East Hallandale Beach Blvd.
                    Suite 409
                    Hallandale, FL 33009
       26d.2.       Capital Merchant Services, LLC
                    116 Nassau Street
                    Suite 804
                    New York, NY 10038
       26d.3.       CFG Merchant Solutions, LLC
                    180 Maiden Lane
                    FL 15
                    New York, NY 10038
       26d.4.       Funding Metrics, LLC
                    dba Lendini
                    884 Town Center Drive
                    Langhorne, PA 19047
       26d.5.       AKF, Inc.
                    dba Fundkite
                    88 Pine Street
                    17th Floor
                    New York, NY 10005
       26d.6.       PCL Construction Services, Inc.
                    6700 Forum Drive
                    Suite 100
                    Orlando, FL 32821
       26d.7.       Gilbane Building Company
                    7 Jackson Walkway
                    Providence, RI 02903
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                               Case 6:18-bk-07371-KSJ                         Doc 1         Filed 11/29/18             Page 39 of 45
 Debtor      Metro Finishes, L.L.C.                                                                     Case number (if known)



       Name and address
       26d.8.       DPR Construction
                    222 N 44th Street
                    Phoenix, AZ 85034
       26d.9.       Universal Studios
                    6000 Universal Blvd.
                    Orlando, FL 32819
       26d.10.      Barton Malow
                    5337 Millenia Lakes Blvd.
                    # 235
                    Orlando, FL 32839
       26d.11.      Texeira Contracting, Inc.
                    901 Douglas Avenue
                    Suite 200
                    Altamonte Springs, FL 32714
       26d.12.      Balfour Beatty
                    255 S. Orange Avenue
                    # 1100
                    Orlando, FL 32801
       26d.13.      Winter Park Construction
                    221 Circle Drive
                    Maitland, FL 32751
       26d.14.      Austin Commercial
                    450 S. Orange Avenue
                    # 150
                    Orlando, FL 32801

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Charles Marklin                                1644 Crestwood Drive                                President                             100%
                                                      Orlando, FL 32804



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                               Case 6:18-bk-07371-KSJ                         Doc 1         Filed 11/29/18             Page 40 of 45
 Debtor      Metro Finishes, L.L.C.                                                                     Case number (if known)




            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         November 28, 2018

 /s/ Charles Marklin                                                    Charles Marklin
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                               Case 6:18-bk-07371-KSJ                        Doc 1        Filed 11/29/18              Page 41 of 45

                                                               United States Bankruptcy Court
                                                                       Middle District of Florida
 In re      Metro Finishes, L.L.C.                                                                                    Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 Charles Marklin



DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the of the corporation named as the debtor in this case, declare under penalty of perjury that I have read the
foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date November 28, 2018                                                      Signature /s/ Charles Marklin
                                                                                            Charles Marklin

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                               Case 6:18-bk-07371-KSJ                      Doc 1     Filed 11/29/18   Page 42 of 45




                                                               United States Bankruptcy Court
                                                                     Middle District of Florida
 In re      Metro Finishes, L.L.C.                                                                    Case No.
                                                                                 Debtor(s)            Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to the best

of my knowledge.




 Date:       November 28, 2018                                        /s/ Charles Marklin
                                                                      Charles Marklin/
                                                                      Signer/Title




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
                       Case 6:18-bk-07371-KSJ   Doc 1    Filed 11/29/18   Page 43 of 45


    }
    b
    k
    1
    {
    C
    r
    e
    d
    i
    t
    o
    A
    s
    M
    a
    x




Metro Finishes, L.L.C.                 Chrysler Capital                      Hyundai Finance
1515 Vassar Street                     PO Box 660335                         1150 N. Orlando Avenue
Orlando, FL 32804                      Dallas, TX 75266-0335                 Winter Park, FL 32789




Jeffrey S. Ainsworth                   Creative Plaster                      IPFS Corporation
BransonLaw, PLLC                       706 Pine Forest Trail E               3522 Thomasville Road
1501 E. Concord Street                 Port Orange, FL 32127                 Suite 400
Orlando, FL 32803                                                            Tallahassee, FL 32309



Aflac                                  Eric Salomon, Esquire                 IRS
1932 Wynnton Road                      1330 Avenue of the Americas           PO Box 7346
Columbus, GA 31999                     Suite 23A                             Philadelphia, PA 19101
                                       New York, NY 10019



Auto Owners Insurance                  FCCI Insurance Group                  Juan Subira
PO Box 740312                          PO Box 405563                         3162 S. Bumby Avenue
Cincinnati, OH 45274-0312              Atlanta, GA 30384-5563                Orlando, FL 32806




Bank of America, NA                    Financial Services                    Kabbage
PO Box 15796                           1250 E Hallandale Beach Blvd          1602 Lakeview Parkway
Wilmington, DE 19886-5796              Suite 409                             Suite 100
                                       Hallandale, FL 33009                  Villa Rica, GA 30180



BCA Studios                            Fletcher Investment                   Kevin Gerlach
3108 Winfield Street                   Properties, LLC                       706 Pine Forest Trail E
Orlando, FL 32810                      2501 Modac Trail                      Port Orange, FL 32127
                                       Winter Park, FL 32789-0910



Capital Merchant                       Funding Metrics, LLC                  Kimberly Pember
Services, LLC                          dba Lendini                           3201 Bon Air Drive
116 Nassau Street                      884 Town Center Drive                 Orlando, FL 32818
Suite 804                              Langhorne, PA 19047
New York, NY 10038

CFG Merchant Solutions, LLC            Fundkite                              Lanco Paints & Coatings
180 Maiden Lane                        99 Pine Street                        600 Mid Florida Drive
Floor 15                               17th Floor                            Orlando, FL 32824
New York, NY 10038                     New York, NY 10005



Charles Marklin                        Hunter Warfield                       Law Offices of
1644 Crestwood Drive                   4645 S. Lakeshore Drive               Jacob Verstanding, PLLC
Orlando, FL 32804                      # 11                                  1459 East 13th Street
                                       Tempe, AZ 85282-7152                  Brooklyn, NY 11230
                       Case 6:18-bk-07371-KSJ   Doc 1      Filed 11/29/18   Page 44 of 45




MCa Recovery, LLC                      RedOwl Designs, Inc.                    The College Park Printing Co
Christopher Castro, Esquire            200 Carriage Hill Drive                 4353 Edgewater Drive
17 State Street                        Casselberry, FL 32707                   Suite 500
Suite 4000                                                                     Orlando, FL 32804
New York, NY 10004

McGuckin's Custom Metal Crea           Robert Jones                            The Sherwin-Williams Company
3813 Bradley Avenue                    122 N. Main Street                      2800 Century Parkway NE
Orlando, FL 32839                      Winter Garden, FL 34787                 Suite 960
                                                                               Atlanta, GA 30345



Northstar Demolition                   Robert Quattry                          The Whiting-Turner
4496 35th Street                       111 W. Winter Park Street               Contracting Company
Orlando, FL 32811                      Orlando, FL 32804                       135 W. Central Blvd.
                                                                               Suite 840



Northwestern Mutual                    Sammy Quattry                           United Rentals
720 E. Wisconsin Avenue                1434 W. New Hampshire Street            PO Box 100711
Milwaukee, WI 53202                    Orlando, FL 32804                       Atlanta, GA 30384




On Deck                                Spectrum / BrightHouse                  Walt Disney Imagineering
1400 Broadway 25th                     PO Box 790450                           1365 Avenue of the Stars
New York, NY 10019                     Saint Louis, MO 63179-0450              Orlando, FL 32830




Orlando Utility Commission             Star Scenic Supply                      Westbrook Service Co.
PO Box 31329                           4493 36th Street W                      1411 S. Orange Blosson Trail
Tampa, FL 33631-3329                   Orlando, FL 32811                       Orlando, FL 32805




Park Avenue Recovery                   Suffolk Consulting Group                WoodChuck Industries
104 E. 25th Street                     80 Orville Drive                        3868 Bengert Street
Floor 10                               Suite 100                               Orlando, FL 32808
New York, NY 10010                     Bohemia, NY 11716



PPG Architectural Finishes             Sunbelt Rentals
PO Box 536864                          PO Box 409211
Atlanta, GA 30353                      Atlanta, GA 30384




Probity Services, LLC                  T-Mobile
4860 Rockvale Drive                    PO Box 37380
Kissimmee, FL 34758                    Albuquerque, NM 87176-7380
                               Case 6:18-bk-07371-KSJ                      Doc 1     Filed 11/29/18       Page 45 of 45




                                                               United States Bankruptcy Court
                                                                     Middle District of Florida
 In re      Metro Finishes, L.L.C.                                                                        Case No.
                                                                                 Debtor(s)                Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Metro Finishes, L.L.C. in the above captioned action, certifies that the following is
a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any
class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:
 Charles Marklin




    None [Check if applicable]




 November 28, 2018                                                   /s/ Jeffrey S. Ainsworth
 Date                                                                Jeffrey S. Ainsworth 060769
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for Metro Finishes, L.L.C.
                                                                     BransonLaw, PLLC
                                                                     1501 E. Concord Street
                                                                     Orlando, FL 32803
                                                                     407 894 6834 Fax:407 894 8559
                                                                     jeff@bransonlaw.com




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
